Citation Nr: 0507207	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  99-23 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for Post-Traumatic Stress 
Disorder (PTSD), currently rated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran reportedly served on active duty from June 1968 
to May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In December 1999, the veteran indicated that he 
desired to attend a Board hearing.  In a document dated in 
January 2003, the veteran indicated that he no longer desired 
to attend a hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The record does not show veteran has been furnished the 
necessary notices required under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) and implementing regulations.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  Although VCAA 
letters were issued in February 2003 and May 2004, they 
pertained to unrelated disorders.  

The United States Court of Appeals for Veterans Claims ("the 
Court") has made it clear that failure to adequately show 
compliance with VCAA notice requirements is remandable error.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002); Huston v. Principi, 17 
Vet. App. 195, 202 (2003).  

There is some suggestion that the veteran may be receiving 
Social Security disability benefits.  In this regard, the 
veteran apparently reported at the time of a June 2004 VA 
psychiatric examination that the veteran had been in receipt 
of Social Security disability benefits since he stopped 
working.  If so, then associated records may be relevant to 
the veteran's increased rating claim and must be obtained.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  



Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should furnish the veteran an 
appropriate VCAA notice letter.  The RO 
should ensure that the letter includes 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide, to 
include any pertinent evidence in his 
possession.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  

2.  The RO request clarification from the 
veteran as to whether he is receiving 
Social Security disability benefits based 
on psychiatric disability.  If so, the RO 
should take appropriate action to obtain 
a copy of the Social Security decision as 
well as the medical records relied upon 
concerning that claim.

3.  The RO should then determine if any 
additional development is necessary.  The 
case should then be returned to the Board 
for appellate review after compliance 
with all procedural requirements, 
including issuance of a supplemental 
statement of the case if necessary. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




